The defendant below is guilty of culpable inattention to the progress of this cause, notwithstanding the assurance of complainant's counsel that defendant's Massachusetts *Page 1225 
counsel would be notified "in plenty of time for the trial." After receiving that letter from complainant's counsel, defendant permitted a year and five months to elapse without making any inquiry whatever as to the progress of the cause, although he had heard nothing further from complainant's counsel. Such indifference is not consistent with due diligence, even under the circumstances. Even though this is a divorce suit, to which the State is a constructive party and which affects the good order of society, I think the defendant should not now be heard to question the sufficiency of the evidence adduced in support of the grounds for divorce alleged in the bill.
The jurisdictional infirmity because of complainant's lack of residence in Florida, however, is fatal to the decree, notwithstanding defendant's inattention to the suit. Because of the showing made in that behalf, I concur in the order of reversal. Wade v. Wade, 93 Fla. 1004, 113 So. R. 374.